NUMBER 13-15-00505-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JOSHUA SANTANA TIMMONS,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                             Appellee.


                      On appeal from the 329th District Court
                           of Wharton County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

       This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The reporter’s record was filed on December 17, 2015, and

appellant’s brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P.

38.6(a). This Court has previously granted appellant one extension of time totaling 90
days to file the brief, and appellant now seeks an additional 90 days, until July 25, 2016,

to file the brief.

        The Court GRANTS appellant’s second motion for extension to file the brief and

ORDERS the Honorable Patrick F. McCann to file the brief on or before July 25, 2016.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of May, 2016.




                                             2